EXHIBIT 10.2EXECUTION VERSION AMENDMENT TO THE SUBSCRIPTION AND BACKSTOP PURCHASE AGREEMENT This Amendment (this “Amendment”), dated as of October 27, 2015, is made by Affinion Group Holdings, Inc. (“Affinion Holdings”), Affinion International Holdings Limited (“Affinion International” and, together with Affinion Holdings, the “Affinion Parties”) and Empyrean Capital Partners, L.P. as the backstop provider (the “Backstop Provider”) under the Backstop Agreement (as defined below).Capitalized terms used and not otherwise defined herein have the meanings set forth in the Backstop Agreement.
